ORDER

PER CURIAM.
The Court being evenly divided, the order of the Superior Court is affirmed.
PAPADAKOS, J., did not participate in the decision of this case.
MONTEMURO, Senior Justice, who is sitting by designation, files an Opinion in Support of Affirmance in which NIX, C.J., joins.
CASTILLE, J., would affirm the order of the Superior Court based on his Dissenting Opinion in In the Interest of: J.J., — Pa. -, 656 A.2d 1355 (1995).
ZAPPALA J-, files an Opinion in Support of Reversal in which FLAHERTY and CAPPY, JJ. join.

OPINION IN SUPPORT OF AFFIRMANCE

MONTEMURO, Justice.
Based upon the reasoning set forth in the Concurring Opinion in In the Interest of J.J., 656 A.2d 1355, affirming the per se forfeiture rule adopted by this Court in Commonwealth v. Jones, 530 Pa. 536, 610 A2d 439 (1992), *1368the judgment of sentence in this matter should be affirmed.
NIX, C.J., joins in this Opinion in Support of Affirmance.

OPINION IN SUPPORT OF REVERSAL

ZAPPALA, Justice.
The order of the Superior Court should be vacated and the matter should be remanded for consideration for the reasons set forth in the Opinion Announcing the Judgment of the Court in In the Interest of: J.J., — Pa. -, 656 A.2d 1355 (1995).
FLAHERTY and CAPPY, JJ., join this Opinion in Support of Reversal.